                                 Case:20-01897-jwb                       Doc #:21 Filed: 06/26/2020                     Page 1 of 63




 Fill in this information to identify the case:

 Debtor name         Inphastos @ Grand Rapids. LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)         20-01897
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 26, 2020                           X /s/ Brian Cloud
                                                                       Signature of individual signing on behalf of debtor

                                                                       Brian Cloud
                                                                       Printed name

                                                                       CEO/Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                       Case:20-01897-jwb                                  Doc #:21 Filed: 06/26/2020                                             Page 2 of 63

 Fill in this information to identify the case:

 Debtor name            Inphastos @ Grand Rapids. LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF MICHIGAN

 Case number (if known)               20-01897
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        8,215,261.01

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        8,215,261.01


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $            60,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           151,084.09

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        6,298,802.61


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           6,509,886.70




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                 Case:20-01897-jwb                   Doc #:21 Filed: 06/26/2020                  Page 3 of 63

 Fill in this information to identify the case:

 Debtor name         Inphastos @ Grand Rapids. LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)         20-01897
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                              Last 4 digits of account
                                                                                                             number

 4.        Other cash equivalents (Identify all)


           4.1.     Cash Held in Dickinson Wright IOLTA Account - estimated at $150,000.00                                                         $150,000.00




 5.        Total of Part 1.                                                                                                                    $150,000.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                            6,227,710.51    -                               0.00 =....                          $6,227,710.51
                                              face amount                        doubtful or uncollectible accounts



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case:20-01897-jwb                      Doc #:21 Filed: 06/26/2020             Page 4 of 63

 Debtor         Inphastos @ Grand Rapids. LLC                                                    Case number (If known) 20-01897
                Name


 12.       Total of Part 3.                                                                                                           $6,227,710.51
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used      Current value of
                                                      physical inventory         debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Construction Materials                     1/20/2020                                $0.00    Tax records                         $255,300.25



 23.       Total of Part 5.                                                                                                             $255,300.25
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used      Current value of
                                                                                 debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                 Case:20-01897-jwb                   Doc #:21 Filed: 06/26/2020             Page 5 of 63

 Debtor         Inphastos @ Grand Rapids. LLC                                                 Case number (If known) 20-01897
                Name



 39.       Office furniture
           Value based on book value from balance sheet
           (See Attached Exhibit B)                                                   $17,828.24     Tax records                          $17,828.24



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Value based on book value from balance sheet
           (See Attached Exhibit C)                                                   $20,153.27     Tax records                          $20,153.27



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $37,981.51
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2019 Ford F250 Pickup
                     Name on Title: Inphastos Grand Rapids,
                     LLC
                     VIN #: 1FT7W2BT9KED46487
                     Insured thorugh Progressive Insurance
                     through 07/24/20                                                       $0.00                                         $50,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case:20-01897-jwb                   Doc #:21 Filed: 06/26/2020             Page 6 of 63

 Debtor         Inphastos @ Grand Rapids. LLC                                                Case number (If known) 20-01897
                Name

           47.2.     The following vehicles are owned by
                     Debtor, but were either stolen or lost
                     (see Exhibit E to the Statement of
                     Financial Affairs: Vehicles, Equipment,
                     and Machniery reported as stolen):
                     2016 GMC Sierra Truck (VIN #
                     XXXX7043)
                     2005 Chevy Truck ((VIN # XXXX9331)
                     2007 F150 Truck (VIN # XXXX2481)
                     2006 Chevy Express Van (VIN #
                     XXXX5980 )
                     2005 Chevy Express Van (VIN #
                     XXXX5693)
                     2008 Chevy Silverado Truck (VIN #
                     XXXX8776)
                     2007 Chevy Truck (VIN # XXXX0180)
                     2005 GMC Sierra Truck (VIN #
                     XXXX6005)
                     2006 Chevy Silverado Truck (VIN #
                     XXXX8520)
                     2008 GMC Sierra Truck (VIN #
                     XXXX7083)
                     2001 Chevy Silverado Truck (VIN #
                     XXXX8587)
                     2015 Chcery Silverado Truck (VIN #
                     XXXX4330)
                     2010 Intnational Tractor (VIN #
                     XXXX7125)                                                         Unknown                                      Unknown


           47.3.     The following trailers are owned by
                     Debtor, but were either stolen or lost
                     (see Exhibit E to the Statement of
                     Financial Affairs: Vehicles, Equipment,
                     and Machinery reported as stolen):

                     1997 XL Specialize Trailer (VIN#
                     XXXX1250)
                     1997 Timber Wolf Trailer (VIN#
                     XXXX1514)
                     2017 Trailer Sale Trailer (VIN# XXXX982)
                     2017 Cargo Express Trailer (VIN#
                     XXXX3908)
                     2017 Cargo Express Trailer (VIN#
                     XXXX4600)
                     2017 Haulmark Trailer (VIN# XXXX8461)
                     2005 Transcraft Trailer (VIN# XXXX5575)
                     2006 Transcraft Trailer (VIN# XXXX9518)
                     2005 Transcraft Trailer (VIN# XXXX7335)                           Unknown                                      Unknown



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Value based on book value from balance sheet
           (See Attached Exhibit D)                                                $1,494,268.74     Tax records               $1,494,268.74


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                 Case:20-01897-jwb                      Doc #:21 Filed: 06/26/2020            Page 7 of 63

 Debtor         Inphastos @ Grand Rapids. LLC                                                Case number (If known) 20-01897
                Name



 51.        Total of Part 8.                                                                                                      $1,544,268.74
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

            Claim Against Wood Builer's Home, Inc.: $383,422.79                                                                                  $0.00
            Nature of claim
            Amount requested                                         $383,422.79



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                 Case:20-01897-jwb                   Doc #:21 Filed: 06/26/2020             Page 8 of 63

 Debtor         Inphastos @ Grand Rapids. LLC                                                Case number (If known) 20-01897
                Name


 78.       Total of Part 11.                                                                                                           $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                   Case:20-01897-jwb                           Doc #:21 Filed: 06/26/2020                               Page 9 of 63

 Debtor          Inphastos @ Grand Rapids. LLC                                                                       Case number (If known) 20-01897
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $150,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $6,227,710.51

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $255,300.25

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $37,981.51

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $1,544,268.74

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $8,215,261.01            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $8,215,261.01




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
Case:20-01897-jwb   Doc #:21 Filed: 06/26/2020   Page 10 of 63
Case:20-01897-jwb   Doc #:21 Filed: 06/26/2020   Page 11 of 63
                 Case:20-01897-jwb         Doc #:21 Filed: 06/26/2020           Page 12 of 63


Exhibit B- Office Furniture
Category                      Buisness   Date Acquired Description                      Book Cost
Office Computer & Equip          GR      8/1/2019      2 x 30 In Pedestal Shop Fan           $317.98
Office Furniture & Fixtures      GR      8/1/2019      CE 42" BD Barrel Fan 10,000 CFM $359.34
Office Furniture & Fixtures      GR      8/7/2019      Used workstation-L shaped 6 x 6 includes
                                                                                           $9,624.92
                                                                                                   2 worksurfaces - 8 units, Ta
Office Furniture & Fixtures      GR      8/20/2019     Used Areon Staff Chair W/ Arms        $291.50
Office Furniture & Fixtures      GR      10/30/2019    (7) Workstations; (12) Office chairs$7,234.50

TOTAL                                                                                    $17,828.24
Case:20-01897-jwb   Doc #:21 Filed: 06/26/2020   Page 13 of 63
Case:20-01897-jwb   Doc #:21 Filed: 06/26/2020   Page 14 of 63
Case:20-01897-jwb   Doc #:21 Filed: 06/26/2020   Page 15 of 63
Case:20-01897-jwb   Doc #:21 Filed: 06/26/2020   Page 16 of 63
Case:20-01897-jwb   Doc #:21 Filed: 06/26/2020   Page 17 of 63
Case:20-01897-jwb   Doc #:21 Filed: 06/26/2020   Page 18 of 63
                                     Case:20-01897-jwb                  Doc #:21 Filed: 06/26/2020                   Page 19 of 63

 Fill in this information to identify the case:

 Debtor name          Inphastos @ Grand Rapids. LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)              20-01897
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    Ally Financial                                Describe debtor's property that is subject to a lien                   $60,000.00                $50,000.00
        Creditor's Name                               2019 Ford F250 Pickup
                                                      Name on Title: Inphastos Grand Rapids, LLC
                                                      VIN #: 1FT7W2BT9KED46487
                                                      Insured thorugh Progressive Insurance
        Po Box 8118                                   through 07/24/20
        Cockeysville, MD 21030
        Creditor's mailing address                    Describe the lien
                                                      Auto Lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        08/19/19                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.            $60,000.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case:20-01897-jwb                      Doc #:21 Filed: 06/26/2020                          Page 20 of 63

 Fill in this information to identify the case:

 Debtor name         Inphastos @ Grand Rapids. LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)           20-01897
                                                                                                                                                 Check if this is an
                                                                                                                                                 amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                   Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $2,377.78          $0.00
           Abilio M Velasquez                                        Check all that apply.
           2016 Saint Charles Ave SW                                    Contingent
           Grand Rapids, MI 49507                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           1/2020                                                    Payroll

           Last 4 digits of account number n/a                       Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $3,161.13          $0.00
           Anthony R Shepard                                         Check all that apply.
           5726 Van Buren Street                                        Contingent
           Hudsonville, MI 49426                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           1/1/2020                                                  Payroll

           Last 4 digits of account number n/a                       Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   44293                                Best Case Bankruptcy
                               Case:20-01897-jwb                         Doc #:21 Filed: 06/26/2020                            Page 21 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                                   Case number (if known)   20-01897
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,524.41    $0.00
          Arael Perez                                                Check all that apply.
          911 Burton Street SW                                          Contingent
          Wyoming, MI 49509                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,973.44    $0.00
          Benjamin D Padgett                                         Check all that apply.
          7675 Bouman Drive                                             Contingent
          Middleville, MI 49333                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,782.00    $0.00
          Blake Brott                                                Check all that apply.
          2765 VanBuren Street                                          Contingent
          Hudsonville, MI 49426                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,844.46    $0.00
          Calvin S Allen                                             Check all that apply.
          536 Andover Street                                            Contingent
          Grand Rapids, MI 49548                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case:20-01897-jwb                         Doc #:21 Filed: 06/26/2020                            Page 22 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                                   Case number (if known)   20-01897
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,340.94    $0.00
          Carlos Perez Lopez                                         Check all that apply.
          1441 Lafayette Ave SW                                         Contingent
          Grand Rapids, MI 49507                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,864.46    $0.00
          Charles O Oshodi                                           Check all that apply.
          870 Sluyter                                                   Contingent
          Grand Rapids, MI 49508                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,630.55    $0.00
          Christopher T Heiss                                        Check all that apply.
          242 Pear Street                                               Contingent
          Cedar Springs, MI 49319                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,826.50    $0.00
          Cody L Fernandez                                           Check all that apply.
          7283 Steed Street SE                                          Contingent
          Caledonia, MI 49316                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case:20-01897-jwb                         Doc #:21 Filed: 06/26/2020                            Page 23 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                                   Case number (if known)   20-01897
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,680.34    $0.00
          Coel Lewis                                                 Check all that apply.
          1321 Mary Drive                                               Contingent
          Wayland, MI 49348                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,068.41    $0.00
          Cristobal Rico Rodriguez                                   Check all that apply.
          2122 Globe St. NE                                             Contingent
          Grand Rapids, MI 49503                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $940.88    $0.00
          Daniel Guarino                                             Check all that apply.
          22358 Eastwood Ave                                            Contingent
          Warren, MI 48089                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $702.00    $0.00
          David E Romero                                             Check all that apply.
          1607 Saint Anne Street                                        Contingent
          Detroit, MI 48216                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case:20-01897-jwb                         Doc #:21 Filed: 06/26/2020                            Page 24 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                                   Case number (if known)   20-01897
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,461.60    $0.00
          David Sollars                                              Check all that apply.
          801 Lowell                                                    Contingent
          Jackson, MI 49202                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $179.80    $0.00
          Douglas Blauwkamp                                          Check all that apply.
          7855 Polk St                                                  Contingent
          Hudsonville, MI 49426                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,239.93    $0.00
          Edgar Barreiro                                             Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,125.00    $0.00
          Eduardo Tovar-Ortiz                                        Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case:20-01897-jwb                         Doc #:21 Filed: 06/26/2020                            Page 25 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                                   Case number (if known)   20-01897
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,278.00    $0.00
          Eduardo Valdez                                             Check all that apply.
          101 S Front Street                                            Contingent
          Apt 219                                                       Unliquidated
          Belding, MI 48809                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,785.00    $0.00
          Erik Velasquez                                             Check all that apply.
          523 Butternut Dr.                                             Contingent
          Lot 252                                                       Unliquidated
          Holland, MI 49424                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,658.18    $0.00
          Felix Huesca Sosa                                          Check all that apply.
          722 Vries Street                                              Contingent
          Grand Rapids, MI 49503                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,777.10    $0.00
          Fermin Perez-Lopez                                         Check all that apply.
          617 Liberty Ave SW                                            Contingent
          Grand Rapids, MI 49503                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case:20-01897-jwb                         Doc #:21 Filed: 06/26/2020                            Page 26 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                                   Case number (if known)   20-01897
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,792.73    $0.00
          Filberto R Santos                                          Check all that apply.
          2730 Wyoming Ave SW                                           Contingent
          Wyoming, MI 49519                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,619.40    $0.00
          Gerald D Deuel                                             Check all that apply.
          64661 Winding Woods Drive                                     Contingent
          Lawton, MI 49065                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $838.14    $0.00
          Germale A Hill                                             Check all that apply.
          669 Burlingame                                                Contingent
          Detroit, MI 48202                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,346.21    $0.00
          Gustavo Calderon-Pacas                                     Check all that apply.
          611 Stolpe Street SW                                          Contingent
          Grand Rapids, MI 49503                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case:20-01897-jwb                         Doc #:21 Filed: 06/26/2020                            Page 27 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                                   Case number (if known)   20-01897
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $797.05    $0.00
          Harry Kuester                                              Check all that apply.
          385 124th Ave                                                 Contingent
          Shelbyville, MI 49344                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $654.54    $654.54
          IRS                                                        Check all that apply.
          PO Box 802501                                                 Contingent
          Cincinnati, OH 45280                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2020                                                       Employee Income Taxes Owed
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,859.47    $0.00
          Jacob C Hays                                               Check all that apply.
          16 Lafayette Ave SE                                           Contingent
          Grand Rapids, MI 49503                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,819.28    $0.00
          James Atchison                                             Check all that apply.
          106 Ford Rd.                                                  Contingent
          Albion, MI 49224                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case:20-01897-jwb                         Doc #:21 Filed: 06/26/2020                            Page 28 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                                   Case number (if known)   20-01897
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,668.39    $0.00
          Jesus Corona Sosa                                          Check all that apply.
          3501 Jefferson Street                                         Contingent
          Grand Rapids, MI 49548                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $935.00    $0.00
          Jomarr A Pye                                               Check all that apply.
          15430 Rosemary                                                Contingent
          Oak Park, MI 48237                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,381.29    $0.00
          Jose Julian Ortiz Nunez                                    Check all that apply.
          11792 Barkton Drive                                           Contingent
          Holland, MI 49424                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,236.53    $0.00
          Jose O Juchuna C                                           Check all that apply.
          911 Burton St SW                                              Contingent
          Wyoming, MI 49509                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case:20-01897-jwb                         Doc #:21 Filed: 06/26/2020                            Page 29 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                                   Case number (if known)   20-01897
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,659.00    $0.00
          Josef G Riedl                                              Check all that apply.
          2232 Kenowa SW                                                Contingent
          Grand Rapids, MI 49534                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,320.55    $0.00
          Joshua J Reid                                              Check all that apply.
          1625 E 13 Mile Road                                           Contingent
          Madison Heights, MI 48071                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,347.85    $0.00
          Justin Lyon                                                Check all that apply.
          11758 Andrew's Ave                                            Contingent
          Allendale, MI 49401                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $679.70    $0.00
          Kaine P Lambert                                            Check all that apply.
          5065 E Center Road                                            Contingent
          Hastings, MI 49058                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case:20-01897-jwb                         Doc #:21 Filed: 06/26/2020                            Page 30 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                                   Case number (if known)   20-01897
              Name

 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,731.26    $0.00
          Leonardo Perez Lopez                                       Check all that apply.
          1040 Caulfield SW                                             Contingent
          Grand Rapids, MI 49503                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,969.98    $0.00
          Lino Wences                                                Check all that apply.
          127 E. 16th Street                                            Contingent
          Holland, MI 49424                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,801.06    $0.00
          Mardon M Cuellar Martinez                                  Check all that apply.
          477 Coate Ct SW                                               Contingent
          Grand Rapids, MI 49503                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,557.95    $0.00
          Marty D Arntz                                              Check all that apply.
          1341 Truman St                                                Contingent
          Casnovia, MI 49318                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case:20-01897-jwb                         Doc #:21 Filed: 06/26/2020                            Page 31 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                                   Case number (if known)   20-01897
              Name

 2.43     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,573.13    $0.00
          Marvin A Perez Lopez                                       Check all that apply.
          643 Crofton St. SW                                            Contingent
          Grand Rapids, MI 49503                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.44     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,566.10    $0.00
          Mauricio A Villarreal-Garcia                               Check all that apply.
          3504 Fairwood Ct SW                                           Contingent
          Grandville, MI 49418                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.45     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,374.34    $0.00
          Michael C Steward                                          Check all that apply.
          19751 Mark Twain                                              Contingent
          Detroit, MI 48235                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.46     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $973.59    $0.00
          Michael J Guarino                                          Check all that apply.
          22358 Eastwood Ave                                            Contingent
          Warren, MI 48089                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case:20-01897-jwb                         Doc #:21 Filed: 06/26/2020                            Page 32 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                                   Case number (if known)   20-01897
              Name

 2.47     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,125.75       $0.00
          Michael T Rios                                             Check all that apply.
          13735 Carmella Lane                                           Contingent
          Holland, MI 49424                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.48     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Michigan Department                                        Check all that apply.
          of Treasury                                                   Contingent
          PO Box 30199                                                  Unliquidated
          Lansing, MI 48909                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.49     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Michigan Department of Labor                               Check all that apply.
          2407 N. Grand River                                           Contingent
          Lansing, MI 48906                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Various Wage Claims filed with the Department
                                                                     of Labor. For notice Purposes.

          Last 4 digits of account number Multiple                   Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.50     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,830.35       $0.00
          Miguel A Mendez                                            Check all that apply.
          1053 Sheridan Ave                                             Contingent
          Grand Rapids, MI 49503                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 13 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                               Case:20-01897-jwb                         Doc #:21 Filed: 06/26/2020                            Page 33 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                                   Case number (if known)   20-01897
              Name

 2.51     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,329.96    $0.00
          Najee E Chandler                                           Check all that apply.
          18410 Sumer                                                   Contingent
          Redford, MI 48240                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.52     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,930.08    $0.00
          Nicholas W Seiter                                          Check all that apply.
          5109 Village Drive SW                                         Contingent
          Wyoming, MI 49509                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.53     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,023.20    $0.00
          Paul J Moore                                               Check all that apply.
          12775 Elton Street                                            Contingent
          Gowen, MI 49326                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.54     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,625.89    $0.00
          Peter J Bialk                                              Check all that apply.
          15941 Fairfield St.                                           Contingent
          Detroit, MI 48238                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 14 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case:20-01897-jwb                         Doc #:21 Filed: 06/26/2020                            Page 34 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                                   Case number (if known)   20-01897
              Name

 2.55     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,846.40    $0.00
          Rene Rios                                                  Check all that apply.
          748 Pine Bay Ave.                                             Contingent
          Holland, MI 49424                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.56     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,158.98    $0.00
          Rene Rodriguez                                             Check all that apply.
          2497 Brookdale                                                Contingent
          Holland, MI 49424                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.57     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,633.87    $0.00
          Richard L Smith                                            Check all that apply.
          11520 Old Hwy 99                                              Contingent
          Montague, MI 49437                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.58     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,664.64    $0.00
          Roberto P Gallegos                                         Check all that apply.
          322 Terminal Drive SW                                         Contingent
          Wyoming, MI 49509                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case:20-01897-jwb                         Doc #:21 Filed: 06/26/2020                            Page 35 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                                   Case number (if known)   20-01897
              Name

 2.59     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,212.83    $0.00
          Ross C Forrest                                             Check all that apply.
          7858 E Deckerville Road                                       Contingent
          Deford, MI 48729                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.60     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,587.41    $0.00
          Ryan A Grammer                                             Check all that apply.
          111 Sunnyview Dr SW                                           Contingent
          Grandville, MI 49418                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.61     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,843.62    $0.00
          Sergio C Becerra                                           Check all that apply.
          611 Stolpe Street SW                                          Contingent
          Grand Rapids, MI 49503                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.62     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,150.00    $0.00
          Terry E Larkin                                             Check all that apply.
          17800 Mitchell                                                Contingent
          Hamtramck, MI 48212                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case:20-01897-jwb                         Doc #:21 Filed: 06/26/2020                            Page 36 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                                   Case number (if known)   20-01897
              Name

 2.63     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,763.16    $0.00
          Thomas A Mull                                              Check all that apply.
          1817 Restoration Dr. S.W.                                     Contingent
          Byron Center, MI 49315                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.64     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,028.40    $0.00
          Timothy B Sherwood                                         Check all that apply.
          11604 Sayles Rd                                               Contingent
          Lowell, MI 49331                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.65     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,984.98    $0.00
          Toribio Perez                                              Check all that apply.
          1441 Lafayette Ave SW                                         Contingent
          Grand Rapids, MI 49507                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.66     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $889.25    $0.00
          Tyler Reading                                              Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Payroll

          Last 4 digits of account number n/a                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 17 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case:20-01897-jwb                         Doc #:21 Filed: 06/26/2020                               Page 37 of 63

 Debtor        Inphastos @ Grand Rapids. LLC                                                                  Case number (if known)          20-01897
               Name

 2.67       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $4,210.87    $4,210.87
            Unemployment Insurance Agency                            Check all that apply.
            3024 W Grand Blvd                                           Contingent
            Suite 11-500                                                Unliquidated
            Detroit, MI 48202                                           Disputed

            Date or dates debt was incurred                          Basis for the claim:
            2020                                                     State Unemployment Insurance Owed
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.68       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                        $520.00     $0.00
            Walter L Copeland                                        Check all that apply.
            20929 Stahelin                                              Contingent
            Southfield, MI 48075                                        Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            1/1/2020                                                 Payroll

            Last 4 digits of account number n/a                      Is the claim subject to offset?

            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    Unknown
           4 Front Credit Union                                                        Contingent
           P.O. Box 795                                                                Unliquidated
           Traverse City, MI 49685-0795
                                                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Interpleader Claim
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $28,412.11
           4Ward Consulting Group LLC                                                  Contingent
           26910 92nd Ave NW                                                           Unliquidated
           C-5 #452                                                                    Disputed
           Stanwood, WA 98292-5438
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $37,639.56
           All State Crane & Rigging                                                   Contingent
           500 E 8th Street                                                            Unliquidated
           Holland, MI 49423                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 18 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                               Case:20-01897-jwb                      Doc #:21 Filed: 06/26/2020                            Page 38 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                           Case number (if known)            20-01897
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,146.22
          Ally Bank                                                             Contingent
          Processing Center                                                     Unliquidated
          Po Box 9001951                                                        Disputed
          Louisville, KY 40290-1951
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,635.00
          Ally Logistics LLC                                                    Contingent
          Po Box 14027                                                          Unliquidated
          Cincinnati, OH 45250                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,218.06
          Alta Construction Equipment                                           Contingent
          25538 Network Place                                                   Unliquidated
          Chicago, IL 60673-1255                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,990.51
          Amerhart                                                              Contingent
          5763 Bates Road                                                       Unliquidated
          Williamsburg, MI 49690                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,022.95
          Ameritas                                                              Contingent
          Po Box 81889                                                          Unliquidated
          Lincoln, NE 68501                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $891.24
          Applied Imaging                                                       Contingent
          900 Garfield Woods Dr                                                 Unliquidated
          Traverse City, MI 49686                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $883.74
          Arista Truck Systems Inc                                              Contingent
          5125 Clay Ave SW                                                      Unliquidated
          Grand Rapids, MI 49548                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-01897-jwb                      Doc #:21 Filed: 06/26/2020                            Page 39 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                           Case number (if known)            20-01897
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,079.17
          Arrowaste Inc                                                         Contingent
          Po Box                                                                Unliquidated
          Jenison, MI 49429                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $106,677.35
          Ashley G                                                              Contingent
          9810 S. Dorchester Ave                                                Unliquidated
          Chicago, IL 60628                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,653.20
          AT&T                                                                  Contingent
          Po Box 5019                                                           Unliquidated
          Carol Stream, IL 60197-5019                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $942.50
          Attitude & Experience, Inc.                                           Contingent
          1230 M-37 South                                                       Unliquidated
          Traverse City, MI 49685                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $90,439.15
          Baymont Inn & Suites                                                  Contingent
          32800 Stephenson Hwy                                                  Unliquidated
          Madison Heights, MI 48071                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,529.60
          Beacon Hill Management                                                Contingent
          2617 Beacon Hill Drive                                                Unliquidated
          Auburn Hills, MI 48326                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,289.19
          Best One Fleet Service- Hollan                                        Contingent
          893 Interchange Dr                                                    Unliquidated
          Holland, MI 49423                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-01897-jwb                      Doc #:21 Filed: 06/26/2020                            Page 40 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                           Case number (if known)            20-01897
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,300.00
          Bloomfield Townhomes                                                  Contingent
          1695 Bloomfield Dr                                                    Unliquidated
          Grand Rapids, MI 49508                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,458.17
          Builders First Source                                                 Contingent
          ProBuild                                                              Unliquidated
          Po Box 74008835                                                       Disputed
          Chicago, IL 60647-8835
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Chemical Bank                                                         Contingent
          PO Box 100                                                            Unliquidated
          Bay City, MI 48707
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lawsuit Case No. 19-05200
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,302.65
          Cincinnati Insurance Company                                          Contingent
          Po Box 145620                                                         Unliquidated
          Cincinnati, OH 45250-5620                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,835.52
          Cintas                                                                Contingent
          Po Box 630910                                                         Unliquidated
          Cincinnati, OH 45263-0910                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,763.85
          Cloverdale Equipment                                                  Contingent
          13133 Cloverdale                                                      Unliquidated
          Oak Park, MI 48237-3272                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $692.59
          Comcast                                                               Contingent
          Po Box 70219                                                          Unliquidated
          Philadelphia, PA 19176-0291                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-01897-jwb                      Doc #:21 Filed: 06/26/2020                            Page 41 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                           Case number (if known)            20-01897
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $76,666.78
          Connelly Crane Rental Corp.                                           Contingent
          12635 Marion                                                          Unliquidated
          Redford, MI 48239                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,560.00
          Construction Saftey Advisors                                          Contingent
          3765 Broadmoor Ave SE                                                 Unliquidated
          Suite G                                                               Disputed
          Grand Rapids, MI 49512
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,162.30
          Consumers Energy                                                      Contingent
          Payment Center                                                        Unliquidated
          Po Box 740309                                                         Disputed
          Cincinnati, OH 45274-0309
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,711.96
          Crystal Flash Inc                                                     Contingent
          Po Box 1804                                                           Unliquidated
          Grand Rapids, MI 49501-1804                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,400.87
          DDW Services, LLC                                                     Contingent
          5059 Mountain Ridge                                                   Unliquidated
          Ada, MI 49301                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $54.06
          Dimension Graphics                                                    Contingent
          800 Burton St SE                                                      Unliquidated
          Grand Rapids, MI 49507                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $381.20
          Discount Door, LLC                                                    Contingent
          4780 West River Drive NE                                              Unliquidated
          Comstock Park, MI 49321                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-01897-jwb                      Doc #:21 Filed: 06/26/2020                            Page 42 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                           Case number (if known)            20-01897
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,151.45
          DJ Products Inc                                                       Contingent
          1009 4th St NW                                                        Unliquidated
          Little Falls, MN 56345                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $962.34
          DTE Energy                                                            Contingent
          Po Box 740786                                                         Unliquidated
          Cincinnati, OH 45274-0786                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.60
          Dykema                                                                Contingent
          400 Renaissance Center                                                Unliquidated
          Detroit, MI 48243                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,515.57
          Ebling & Son, Inc.                                                    Contingent
          4484 Roger B Chaffee SE                                               Unliquidated
          Grand Rapids, MI 49548                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $391.10
          Enviro-Master Services                                                Contingent
          Po Box 12350                                                          Unliquidated
          Charlotte, NC 28220                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,125.00
          Express Equipment Inc                                                 Contingent
          1883 M-40                                                             Unliquidated
          Holland, MI 49423                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,118.24
          Fasteners Inc                                                         Contingent
          29276 Network Place                                                   Unliquidated
          Chicago, IL 60673-1292                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 23 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-01897-jwb                      Doc #:21 Filed: 06/26/2020                            Page 43 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                           Case number (if known)            20-01897
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,900.00
          Fine Line Transport & Rigging                                         Contingent
          13030 Ransom Street                                                   Unliquidated
          Holland, MI 49424                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,260.74
          Ford Credit                                                           Contingent
          PO Box 220564                                                         Unliquidated
          Pittsburgh, PA 15257-2564                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,823.70
          Foundation Building Materials                                         Contingent
          6872 Paysphere Circle                                                 Unliquidated
          Chicago, IL 60674-6872                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,276.04
          Grand Equipment                                                       Contingent
          3310 Hudson Trail                                                     Unliquidated
          Hudsonville, MI 49426                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,194.96
          Grand Traverse Crane Corp.                                            Contingent
          11340 54th Avenue                                                     Unliquidated
          Allendale, MI 49401                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $400.00
          Herman's Mobile Service, LLC                                          Contingent
          2875 S. Maple Valley Road                                             Unliquidated
          Suttons Bay, MI 49682                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $793.68
          Honor Building Supply, Inc.                                           Contingent
          10635 Main St                                                         Unliquidated
          Honor, MI 49640                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 24 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-01897-jwb                      Doc #:21 Filed: 06/26/2020                            Page 44 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                           Case number (if known)            20-01897
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Huntington Bank                                                       Contingent
          Commercial Loan Servicing                                             Unliquidated
          2361 Morse Rd
                                                                                Disputed
          Columbus, OH 43229
          Date(s) debt was incurred
                                                                             Basis for the claim:    Interpleader Claim
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $232,059.39
          Innovative Panel Solutions, LL                                        Contingent
          6778 E. Traverse Hwy                                                  Unliquidated
          Traverse City, MI 49684                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $479.13
          Inphastos Inc                                                         Contingent
          1652 Keane Drive                                                      Unliquidated
          Traverse City, MI 49696                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $178,090.33
          Inphastos Technology                                                  Contingent
          1652 Keane Drive                                                      Unliquidated
          Traverse City, MI 49696                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $347.55
          Integrity Business Solutions                                          Contingent
          1302 Industry Drive                                                   Unliquidated
          Suite B                                                               Disputed
          Traverse City, MI 49696
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $4,573,125.12
          Kingsley Lumber & Hardware                                            Contingent
          Po Box 278                                                            Unliquidated
          Kingsley, MI 49649                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $584.30
          Linc Systems                                                          Contingent
          16540 Southpark Drive                                                 Unliquidated
          Westfield, IN 46074                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 25 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-01897-jwb                      Doc #:21 Filed: 06/26/2020                            Page 45 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                           Case number (if known)            20-01897
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $135.00
          Lynch Law                                                             Contingent
          804 South Garfield Ave                                                Unliquidated
          Ste A                                                                 Disputed
          Traverse City, MI 49686
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,193.52
          M&T Bank                                                              Contingent
          PO Box 64679                                                          Unliquidated
          Baltimore, MD 21264-4679                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $67,738.25
          MacAllister Rentals                                                   Contingent
          4195 Meadow Lane Drive                                                Unliquidated
          Traverse City, MI 49685                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,251.89
          Manitowoc Finance                                                     Contingent
          Po Box 41602                                                          Unliquidated
          Philadelphia, PA 19101-1602                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,272.50
          MasterGraphics                                                        Contingent
          303 W 45th Ave                                                        Unliquidated
          Denver, CO 80216                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $727.26
          McDonald Modular Solutions                                            Contingent
          54500 Pontiac Trail                                                   Unliquidated
          Milford, MI 48381                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $299.00
          MedExpress Urgent Care                                                Contingent
          Po Box 13706                                                          Unliquidated
          Belfast, ME 04915-4028                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 26 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-01897-jwb                      Doc #:21 Filed: 06/26/2020                            Page 46 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                           Case number (if known)            20-01897
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,905.00
          Michigan Cat                                                          Contingent
          Dept # 77576                                                          Unliquidated
          Po Box 77000                                                          Disputed
          Detroit, MI 48277-0576
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,700.04
          Miller Welding Supply Co                                              Contingent
          505 Grandville SW                                                     Unliquidated
          Grand Rapids, MI 49503                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,890.86
          MiTek USA, Inc.                                                       Contingent
          4399 Collections Center Drive                                         Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,100.40
          Monsma Marketing Corporation                                          Contingent
          2450 Buchanan Avenue SW                                               Unliquidated
          Grand Rapids, MI 49548                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,100.40
          Monsma Marketing Corporation                                          Contingent
          Po Box 238                                                            Unliquidated
          Grand Rapids, MI 49501-2380                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $955.00
          MPI Concepts                                                          Contingent
          6548 Center Industrial Drive                                          Unliquidated
          Jenison, MI 49428                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.00
          Nichole Kuiphof                                                       Contingent
          15033 Tisdel Ave                                                      Unliquidated
          Cedar Springs, MI 49319                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 27 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-01897-jwb                      Doc #:21 Filed: 06/26/2020                            Page 47 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                           Case number (if known)            20-01897
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,269.00
          Oxford Place Apartments                                               Contingent
          2143 43rd Street SE                                                   Unliquidated
          Grand Rapids, MI 49508                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,665.00
          RH Marlin Inc.                                                        Contingent
          2202 W Thompson Road                                                  Unliquidated
          Indianapolis, IN 46217                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,200.00
          Rowe Transport, Inc.                                                  Contingent
          6207 S Harding Street                                                 Unliquidated
          Indianapolis, IN 46217                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,091.07
          Sawyer Engine & Compressor                                            Contingent
          4090 Chicago Drive                                                    Unliquidated
          Hudsonville, MI 49426                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $80,652.07
          Shoreline Power Services, Inc                                         Contingent
          6724 East Railway Commons                                             Unliquidated
          Williamsburg, MI 49690                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,297.89
          Spida USA                                                             Contingent
          1 Clark Road                                                          Unliquidated
          Shelbyville, IN 46176                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $222,809.76
          Standale Lumber                                                       Contingent
          2971 Franklin SW                                                      Unliquidated
          Grandville, MI 49418                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 28 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-01897-jwb                      Doc #:21 Filed: 06/26/2020                            Page 48 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                           Case number (if known)            20-01897
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,081.59
          Standale Lumber                                                       Contingent
          5151 N US 10-31                                                       Unliquidated
          Ludington, MI 49431                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,266.00
          Strong Office Furniture                                               Contingent
          128 Coldbrook NE                                                      Unliquidated
          Grand Rapids, MI 49503                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,776.18
          Suburban Propane                                                      Contingent
          Po Box 290                                                            Unliquidated
          Whippany, NJ 07981-0290                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,176.00
          Superior Welding & Manufacturi                                        Contingent
          Po Box 145                                                            Unliquidated
          Hermansville, MI 49847                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $64,787.50
          Team Financial Group                                                  Contingent
          650 Three Mile Road                                                   Unliquidated
          Suite 200                                                             Disputed
          Grand Rapids, MI 49544
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,040.00
          The Crane Guy, LLC                                                    Contingent
          9575 Bluff Lake St                                                    Unliquidated
          Zeeland, MI 49464                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,020.50
          The Montgomery Code, LLC                                              Contingent
          Po Box 68283                                                          Unliquidated
          Grand Rapids, MI 49516                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 29 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-01897-jwb                      Doc #:21 Filed: 06/26/2020                            Page 49 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                           Case number (if known)            20-01897
              Name

 3.81      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $28,850.00
           Total Quality Logistics                                              Contingent
           Po Box 634558                                                        Unliquidated
           Cincinnati, OH 45263-4558                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.82      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,286.25
           Transport Repair Service                                             Contingent
           541 Burton SW                                                        Unliquidated
           Grand Rapids, MI 49507                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.83      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,914.48
           Weekes Forest Products Inc                                           Contingent
           5528 Rusche Drive NW                                                 Unliquidated
           Comstock Park, MI 49321                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.84      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,272.28
           Wells Fargo Dealer Services                                          Contingent
           Po Box 17900                                                         Unliquidated
           Denver, CO 80217-0900                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.85      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $208.80
           Wood-Cutters Tooling, Inc                                            Contingent
           4685 Spartan Indutrial Dr SW                                         Unliquidated
           Grandville, MI 49418                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.86      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $5,899.38
           Zeeland Truss & Componets                                            Contingent
           5836 Clay Ave SW                                                     Unliquidated
           Grand Rapids, MI 49548                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       17th Circuit Court
           180 Ottawa Avenue NW                                                                       Line     3.20
           Case No. 19-052000
                                                                                                             Not listed. Explain
           Grand Rapids, MI 49503


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 30 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case:20-01897-jwb                      Doc #:21 Filed: 06/26/2020                        Page 50 of 63

 Debtor       Inphastos @ Grand Rapids. LLC                                                       Case number (if known)          20-01897
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.2       Dickinson Wright, PLLC
           215 S. Washington Sq                                                                  Line     3.1
           Suite 200
                                                                                                        Not listed. Explain
           Lansing, MI 48933

 4.3       Escamilla & Salisbury, PLLC
           PO Box 190                                                                            Line     3.20
           Portage, MI 49081
                                                                                                        Not listed. Explain

 4.4       Lisa A. Hall
           333 Bridge St NW Suite 530                                                            Line     3.46
           Grand Rapids, MI 49504
                                                                                                        Not listed. Explain

 4.5       Michigan Attorney General
           P.O. Box 30212                                                                        Line     2.48
           Lansing, MI 48909
                                                                                                        Not listed. Explain

 4.6       US Attorney's Office
           333 Ionia NW                                                                          Line     2.28
           Grand Rapids, MI 49503
                                                                                                        Not listed. Explain

 4.7       Walter Copeland
           15941 Fairfield                                                                       Line     2.68
           Detroit, MI 48238
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                    151,084.09
 5b. Total claims from Part 2                                                                       5b.    +     $                  6,298,802.61

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    6,449,886.70




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 31 of 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                               Case:20-01897-jwb                     Doc #:21 Filed: 06/26/2020              Page 51 of 63

 Fill in this information to identify the case:

 Debtor name         Inphastos @ Grand Rapids. LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)         20-01897
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                               Case:20-01897-jwb                     Doc #:21 Filed: 06/26/2020             Page 52 of 63

 Fill in this information to identify the case:

 Debtor name         Inphastos @ Grand Rapids. LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)         20-01897
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                    State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                    State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                    State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                    State      Zip Code




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                               Case:20-01897-jwb                     Doc #:21 Filed: 06/26/2020                        Page 53 of 63




 Fill in this information to identify the case:

 Debtor name         Inphastos @ Grand Rapids. LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)         20-01897
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                  Unknown
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $775,000.81
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                               Case:20-01897-jwb                        Doc #:21 Filed: 06/26/2020                     Page 54 of 63
 Debtor       Inphastos @ Grand Rapids. LLC                                                             Case number (if known) 20-01897



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property

       Ford Motor Credit                                        2019 Ford F350 Pickup (VIN # XXXX2264)                         April 2020                   Unknown
       Po Box 105704
       Atlanta, GA 30348


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Chemical Bank v. Inphastos                       Civil                      17th Circuit Court                            Pending
               @ Grand Rapids, LLC, et al                                                  180 Ottawa Avenue NW                          On appeal
               19-05200-CBB                                                                Grand Rapids, MI 49503
                                                                                                                                         Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case:20-01897-jwb                        Doc #:21 Filed: 06/26/2020                     Page 55 of 63
 Debtor        Inphastos @ Grand Rapids. LLC                                                               Case number (if known) 20-01897



 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss       Value of property
       how the loss occurred                                                                                                                              lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).
       To the best of the Debtor's                              $0.00                                                    12/2019-3/2020          $450,000.00
       knowledge, the assets that were
       stolen or lost are attached as
       Exhibit E; however, Debtor has
       been unable to enter some of its
       location and therefore there may
       be additional assets that were
       either lost or stolen. Debtor
       estimates the value of the lost or
       stolen assets at approxiamtely
       $450,000.


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates          Total amount or
                the transfer?                                                                                                                          value
                Address
       11.1.    Chase Bylenga Hulst, PLLC.
                25 Division Avenue S.
                Suite 500                                            Attorney Fees: $5,500.00
                Grand Rapids, MI 49503                               Filing Fee: $335.00                                       5/18/2020            $5,835.00

                Email or website address
                nikki@chasebylenga.com

                Who made the payment, if not debtor?




       11.2.    Chase Bylenga Hulst, PLLC.
                25 Division Avenue S.
                Suite 500                                            Attorney Fees Related to Winding Down
                Grand Rapids, MI 49503                               Inphastos Entities: $35,000.00                            02/25/20           $35,000.00

                Email or website address
                nikki@chasebylenga.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                               Case:20-01897-jwb                        Doc #:21 Filed: 06/26/2020                     Page 56 of 63
 Debtor        Inphastos @ Grand Rapids. LLC                                                             Case number (if known) 20-01897




           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value
       13.1                                                     Debtor sold various construction tools,
       .                                                        equipment, and inventory in January
                                                                2020 to try and raise funds to pay
               Ordinary Buyers                                  creditors. Assets were listed for sale on
                                                                Craigslist.                                              January 2020                 $22,000.00

               Relationship to debtor
               None


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     3129 Chicago Drive SW                                                                                     May 2019-July 2019
                 Grandville, MI 49418

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case:20-01897-jwb                     Doc #:21 Filed: 06/26/2020                        Page 57 of 63
 Debtor        Inphastos @ Grand Rapids. LLC                                                            Case number (if known) 20-01897




 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.    Huntington Bank                                 XXXX-5057                    Checking                 2/19/2020                            $0.00
                Po Box 1558 EA1W37                                                           Savings
                                                                                                                      Negative Balance
                Columbus, OH 43216-1558                                                                               -$254.65
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                               Case:20-01897-jwb                     Doc #:21 Filed: 06/26/2020                        Page 58 of 63
 Debtor      Inphastos @ Grand Rapids. LLC                                                              Case number (if known) 20-01897




            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Leiter Investments                                                                                                         2019-2020
                    4242 Mitchell Creek Dr
                    Suite G2
                    Traverse City, MI 49686
       26a.2.       Oracle America, Inc.                                                                                                       2019-2020
                    AKA Net Suite
                    15612 Collectins Center Dr.
                    Chicago, IL 60693

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Leiter Investments                                                                                                         2019-2020
                    4242 Mitchell Creek Drive
                    Unit G2
                    Traverse City, MI 49686


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                               Case:20-01897-jwb                     Doc #:21 Filed: 06/26/2020                        Page 59 of 63
 Debtor      Inphastos @ Grand Rapids. LLC                                                              Case number (if known) 20-01897



    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Regan J. Duffy, Esquire
                    Duffy & Robertson, PC
                    1111 West Long Lake Rd, Suite 202
                    Troy, MI 48098
       26c.2.       Leiter Investments
                    4242 Mitchell Creek Drive
                    Unit G2
                    Traverse City, MI 49686
       26c.3.       Chase Bylenga Hulst, PLLC
                    25 Division Ave S, Suite 500
                    Grand Rapids, MI 49503
       26c.4.       Inphastos, Inc.
                    1652 Keane Dr.
                    Traverse City, MI 49696
       26c.5.       Oracle America, Inc.
                    AKA Net Suite
                    15612 Collectins Center Dr.
                    Chicago, IL 60693

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Blake Brott and Lucas Bennett                                                                            Mr. Brott and Mr. Bennett toured
       .                                                                                                             various Inphastos locations and job
                                                                                                                     sites and inventoried the nature and
                                                                                                                     extent of the assets found at each
                                                                                                                     location. However, they did not assign
                                                                                            01/20/2020               values to the assets.

                Name and address of the person who has possession of
                inventory records
                Inphastos @ Grand Rapids, LLC
                1652 Keane Drive
                Traverse City, MI 49696


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                               Case:20-01897-jwb                     Doc #:21 Filed: 06/26/2020                        Page 60 of 63
 Debtor      Inphastos @ Grand Rapids. LLC                                                              Case number (if known) 20-01897



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Inphastos Inc                                  1652 Keane Dr.                                      Sole Member                           100%
                                                      Traverse City, MI 49696



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Inphastos, Inc.                                                                                            EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         June 26, 2020

 /s/ Brian Cloud                                                        Brian Cloud
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO/Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Case:20-01897-jwb   Doc #:21 Filed: 06/26/2020   Page 61 of 63
                               Case:20-01897-jwb                      Doc #:21 Filed: 06/26/2020              Page 62 of 63
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re       Inphastos @ Grand Rapids. LLC                                                                    Case No.      20-01897
                                                                                 Debtor(s)                    Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  5,835.00
             Prior to the filing of this statement I have received                                        $                  5,835.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Representation includes the ordinary and customary services performed in a Chapter 7 from retention through
                 the 341 meeting of creditors. Services include: 1) analysis of options: 2) review of financial documents; 3)
                 drafting the Petition, Schedules, Statement of Finacial Affairs, and related documents; 4) filing all required
                 documents with the Court; 5) providing copies of the required documents to the Trustee; and 6) appearing at one
                 341 meeting of creditors.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions,
               adversary proceedings, contested matters, defense of objections, reaffirmations, mortgage modification
               services, negotiations, settlements, recovery of garnished funds, and United States Trustee audits.

                  Under the terms of the retainer agreement: 1) reaffirmations cost $150.00; and 2) the firm retains 25% from the
                  recovery of any garnished funds.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 26, 2020                                                               /s/ Steven M. Bylenga
     Date                                                                        Steven M. Bylenga P73492
                                                                                 Signature of Attorney
                                                                                 Chase Bylenga Hulst, PLLC.
                                                                                 25 Division Avenue S.
                                                                                 Suite 500
                                                                                 Grand Rapids, MI 49503
                                                                                 616-608-3061 Fax: 616-719-3782
                                                                                 nikki@chasebylenga.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case:20-01897-jwb           Doc #:21 Filed: 06/26/2020              Page 63 of 63
08/17


                                        UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF MICHIGAN

 In re:                                                               Case No.       20-01897

                    Inphastos @ Grand Rapids. LLC                     Chapter 7

                               Debtor(s).
                                                               /

                                               ASSET PROTECTION REPORT

          Pursuant to Local Bankruptcy Rule 1007-2(d), debtors filing a Chapter 7 petition and debtors in a
          case converting to Chapter 7 must file an Asset Protection Report. List below any property
          referenced on Schedule D (Creditors Holding Secured Claims); or Schedule G (Executory
          Contracts and Unexpired Leases); and any insurable asset in which there is nonexempt
          equity. For each asset listed, provide the following information regarding property damage or
          casualty insurance:

                                                                                                             WILL DEBTOR
                                                                                            POLICY
                                             IS ASSET    NAME & ADDRESS OF                                      RENEW
          INSURABLE ASSET                                                                EXPIRATION
                                            INSURED?          AGENT OR                                      INSURANCE ON
            (from schedules)                                                                 DATE
                                              (Yes/No)     INSURANCE CO.                                     EXPIRATION?
                                                                                          (MM/YYYY)
                                                                                                               (Yes/No)
2019 Ford F250                          Yes              Progressive Insurance        07/24/20             No




          If the debtor is self-employed, does the debtor have general liability insurance for business activities?
          Yes      No

          I declare, under penalty of perjury, that the above information is true and accurate to the best of my
          knowledge. I intend to provide insurance protection for any exemptible interests in real or personal
          property of the estate, and I request that the trustee not expend estate funds to procure insurance
          coverage for my exemptible assets.




Dated: June 26, 2020                                               /s/ Brian Cloud
                                                                                                                   Brian Cloud
                                                                                                                       Debtor


          Pursuant to LBR 1007-2(f), debtor is required to provide the trustee with a copy of the Declarations Page
          for any insurance policy covering an insurable asset at least 7 days before the date first set for the
          meeting of creditors.
